--------------------------------------------------------------------------------

Exhibit 10.1



Executive Transition Services Agreement


This Transition Services Agreement (“Agreement”) is entered into by and between
Essex Property Trust, Inc. (the “Company”) and John D. Eudy (“Executive”) as of
December 19, 2018.  The Company and Executive shall collectively be referred to
as the “Parties”.


WHEREAS, Executive has been employed by the Company as Co-Chief Investment
Officer/Executive Vice President, Development;


WHEREAS, the Company desires that Executive continue to provide services to the
Company on a reduced schedule to aid the Company in the transition of his duties
prior to Executive’s retirement;


WHEREAS, the Company and Executive desire that Executive provide the Transition
Services (as defined below) to the Company beginning on or around April 2019
(such date being the “Transition Date” ) through December 31, 2020 (the
“Retirement Date”);


WHEREAS, this Agreement sets forth the terms and conditions relating to
Executive’s employment with the Company prior to the Retirement Date; and


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Executive and the
Company agree as follows:


1.         Transition Period.  Executive’s last day of full-time employment with
the Company will be Transition Date. As of the Transition Date, Executive will
relinquish his title and authority as Co-Chief Investment Officer, Executive
President of Development but will continue to perform Transition Services (as
defined below) for the Company as an employee working a reduced schedule of
between eight and 16 hours per week for a period commencing with the Transition
Date until the Retirement Date (the “Transition Period”). Executive shall
provide written notice to the Company on or before the Transition Date of his
intention to begin the Transition Period. Executive’s specific schedule will be
determined from time to time in accordance with the above parameters by mutual
agreement between the Company’s Chief Executive Officer (“CEO”) and Executive.
The Transition Period may be extended upon mutual written agreement between the
Company and Executive.


2.        Transition Services.  During the Transition Period, it is the
intention of the Company and Executive, that Executive shall continue to provide
significant services to the Company on the terms set forth in Section 1 above.
Executive shall report to and cooperate with the Company’s CEO  on a reduced
schedule to assist with succession planning and transition of Executive’s duties
and responsibilities as Co-Chief Investment Officer/Executive Vice President,
Development (the “Transition Services”). The Company will continue to provide
administrative support and resources as necessary for Executive to provide the
Transition Services. Executive may provide the Transition Services remotely,
other than for meetings with the CEO at the Company’s offices in San Mateo,
California. Throughout the Transition Period, Executive is expected to provide a
high level of performance and continue to significantly contribute to the
success of the Company. Executive shall remain subject to the Company’s Employee
Code of Conduct and all Company policies, including, but not limited to, the
Company’s Insider Trading Policy and the Company’s Incentive Compensation
Recoupment Policy.



--------------------------------------------------------------------------------

3.          Transition Compensation and Benefits.


3.1       Accrued Obligations. The Company shall pay Executive any unpaid
compensation, benefits and reimbursements, including Executive's accrued, but
unused, vacation time less applicable taxes and withholding (the “Accrued
Obligations”) as of the Transition Date.


3.2        Annual Compensation. Executive shall be paid an annual salary of
$375,000 for so long as Executive continues to provide the Transition Services
pursuant to this Agreement paid in accordance with the Company’s current payroll
practices beginning as of the Transition Date, subject to applicable payroll and
withholding obligations.


3.3         Retention Bonus.  Executive shall receive a one-time bonus in the
amount of $1.1 million dollars (the “Retention Bonus”) to be paid within five
(5) days of the Transition Date provided this Agreement is not otherwise
terminated (i) for Cause (as defined below) by the Company, or (ii) voluntarily
terminated by the Executive prior to the Transition Date.


3.4        Equity.  During the Transition Period, the Company stock options and
restricted stock units (“Company Equity”) previously granted to Executive
pursuant to the Company’s stock award and compensation plans (the “Equity
Plans”) shall continue to vest pursuant to the terms of the Equity Plans and
specific award agreements governing such grants, subject to the terms and
conditions thereof (including the requirement that any applicable performance
conditions be satisfied in order to earn the award).


3.5      Stock Retention Requirements. As of the Transition Date, Executive
shall no longer be subject to the Company’s Stock Ownership Guidelines.


3.6         Benefits. During the Transition Period, Executive shall be entitled
to continue to participate in the Company’s employee benefit plans (the “Company
Plans”) to the extent permitted under the terms and conditions of the Company
Plans, including a Company-provided automobile or, at Executive’s choice,
automobile allowance, consistent with the level provided to Company’s Executive
Vice Presidents. The Company will provide a separate letter detailing
Executive’s benefits under and continued participation in the Company Plans.


3.7         Professional Insurance.  During the Transition Period the Company
will maintain Executive on its insurance policy relating to professional errors
and omissions, including any directors and officers insurance policies.


4.         Termination of the Transition Period. Upon the termination of the
Transition Period pursuant to this Section 4, Executive shall be entitled to the
retirement benefits Executive has earned and accrued pursuant to Executive’s
participation in the Company’s various retirement and deferred compensation
plans, and any unpaid compensation and reimbursements (the “Accrued Benefits”).


4.1         Release of Claims upon Termination of the Transition Period. In
consideration for entering into this Agreement, Executive agrees to execute a
second separation agreement at the end of the Transition Period containing a
general release of claims in a  form as substantially attached hereto as Exhibit
A.


2

--------------------------------------------------------------------------------

4.2        Termination for Cause or Voluntary Termination by Executive.  The
Transition Period may be terminated (i) by the Company for “Cause” (as defined
below), or (ii) voluntarily by Executive at any time.  If Transition Period is
terminated by the Company for Cause or voluntarily by Executive, Executive shall
not be entitled to any further compensation or benefits other than the Accrued
Benefits and any vested Company Equity as of the date the Transition Period is
terminated pursuant to this Section 4.2.


4.3          Death or Disability. If Executive's employment is terminated by
reason of Executive's death or Disability, Executive (or Executive's heirs or
estate, as applicable) shall be entitled to the Accrued Benefits, the Retention
Bonus and all vested Company Equity.  In the event of Executive's death or
Disability Executive's heirs or estate shall have the right to assert
Executive's claim of the benefits as provided in this Agreement and neither
Executive or Executive's heirs or estate are under any duty legally or
contractually to mitigate any damages in order to receive the benefits of this
Agreement.


4.4         Definitions.


(a)          “Cause”  means


(i)          Executive providing services for another public apartment REIT
during the Transition Period;


(ii)       Executive’s failure to substantially perform the Transition Services
(other than by reason of Executive’s Disability (as defined below)), after a
written demand for substantial performance is delivered to Executive that
specifically identifies the manner in which the Company believes that Executive
has not substantially performed such duties, and Executive has failed to remedy
the situation within 30 days of such written notice from the Company;


(iii)       Executive’s negligence in the performance of the Transition Services
after a written demand is delivered to Executive that specifically identifies
the manner in which the Company believes that Executive has negligently
performed such duties, and Executive has failed to remedy the situation within
30 days of such written notice from the Company;


(iv)       Executive’s conviction of, or plea of guilty or nolo contendre to any
felony or any crime involving moral turpitude or the personal enrichment of
Executive at the expense of the Company;


(v)        Executive’s engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise, including, without
limitation, Executive’s breach of fiduciary duties owed to the Company;


(vi)       Executive’s violation of any material written provision of the
Company’s code of business conduct and ethics, including but not limited to
violations involving claims of sexual harassment and/or discrimination after a
written demand for cure (to the extent curable) is delivered to Executive that
specifically identifies the manner in which the Company believes the breach
could be cured, and Executive has failed to cure the situation within 30 days of
such written notice from the Company;


(vii)      Executive’s act of dishonesty resulting in or intending to result in
personal gain at the expense of the Company; or


3

--------------------------------------------------------------------------------

(viii)     Executive’s engaging in any material act that is intended or may be
reasonably expected to harm the reputation, business prospects, or operations of
the Company after a written demand is delivered to Executive that specifically
identifies the material acts reasonably expected to harm the reputation,
business prospects, or operations of the Company, and Executive has failed to
remedy the situation within 30 days of such written notice from the Company.


(b)      “Disability” means Executive’s inability to materially perform his
duties and responsibilities by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than the remainder of the Transition
Period in each case as determined by a mutually agreed upon physician.


5.          Mutual Nondisparagement.  Executive agrees that Executive will not
in the future: (i) talk about or otherwise communicate by any means to any third
party in a malicious, disparaging or defamatory manner regarding the Company
(including but not limited to its products and services) or any of the Company’s
employees, executives, or  members of the Board of Directors of the Company (the
“Company Related Parties”); (ii) make or authorize to be made any oral or
written statement that may disparage or damage the reputation of the Company
(including but not limited to its products and services) or the reputation of
any of the Company Related Parties; and (iii) talk or otherwise communicate by
any means to any third party in any manner likely to be harmful to the Company
(including but not limited to its products and services), any of the Company
Related Parties, or their business, business reputation or personal reputation;
provided that Executive may respond accurately and fully to any question,
inquiry or request for information when required by legal process (e.g., a valid
subpoena or other similar compulsion of law) or as part of a government
investigation. The Company agrees that it will direct its officers and directors
to refrain from: (i) talking about or otherwise communicating by any means to
any third party in a malicious, disparaging or defamatory manner regarding
Executive; (ii) making or authorizing to be made any oral or written statement
that may disparage or damage the reputation of Executive; and (iii) talking or
otherwise communicating by any means to any third party in any manner likely to
be harmful to Executive, his business reputation or his personal reputation;
provided that individuals may respond accurately and fully to any question,
inquiry or request for information when required by legal process (e.g., a valid
subpoena or other similar compulsion of law) or as part of a government
investigation.


6.          Executive Non-Disclosure.  Executive acknowledges that during
Executive’s employment with the Company, Executive was and will continue to be
provided with, and/or have access to information that is considered Confidential
Information (as defined below) pertaining to the Company.  Executive agrees that
Executive shall not at any time disclose to anyone, including, without
limitation, any person, firm, corporation, or other entity, or publish, or use
for any purpose, any Confidential Information pertaining to the Company, unless
otherwise permitted by law.  Executive agrees that Executive shall take all
reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of, any Confidential Information pertaining to the Company.
“Confidential Information” includes, without limitation, all of the Company’s
technical and business information, which is of a confidential, trade secret or
proprietary character, including, without limitation, all documents or
information, in whatever form or medium, concerning or relating to any of the
Company’s operations; processes; business practices; strategies; executives;
vendors; suppliers; partners; contractual relationships and contract terms;
regulatory status; research; development; know-how; technical data; designs;
formulas; finances; business plans; marketing and sales plans and strategies;
budgets; financial information and data; costs; customer and client lists and
profiles; customer and client nonpublic personal information; supplier lists;
business records; internal communications; audits; management methods and
information; reports, recommendations and conclusions; and other information or
documents that the Company requires to be maintained in confidence for its
continued business success.


4

--------------------------------------------------------------------------------

7.           Reimbursement of Legal Fees.  The Company shall reimburse Executive
for reasonable attorneys’ fees and related expenses incurred in connection with
reviewing and negotiating this Agreement up to $7,500. Such reimbursement shall
be made within thirty (30) days following presentation to the Company of
appropriate invoices or other documentation for such fees and expenses.


8.           Compliance with Section 409A. To the extent applicable, this
Agreement is intended to comply with Internal Revenue Code Section 409A and
shall be administered and construed in a manner consistent with this intent. In
furtherance of the foregoing, notwithstanding anything herein to the contrary,
if Executive is a “specified employee” (determined by the Company in accordance
with U.S. Treasury Regulation section 1.409A-3(i)(2)) as of the date that
Executive incurs a “separation from service” (as defined in U.S. Treasury
Regulation section 1.409A-1(h)) and if any benefit to be provided under this
Agreement cannot be paid or provided in a manner otherwise provided herein
without subjecting Executive to additional tax, interest and/or penalties under
Section 409A, then any such benefit that is payable during the first six (6)
months following Executive’s “separation from service” shall be paid to
Executive in a cash lump payment to be made on the earlier of (a) Executive’s
death or (b) the first day of the seventh month following Executive’s
“separation from service”. However, nothing contained in this Agreement shall be
construed as a representation, guarantee or other undertaking on the part of the
Company that this Agreement is, or will be found to be exempt from or compliant
with the requirements of Section 409A.  Executive is solely responsible for
determining the tax consequences to Executive of any and all payments made
pursuant to this Agreement, including, without limitation, any possible tax
consequences under Section 409A.


9.           Arbitration.  The terms and conditions of the Mutual Agreement to
Arbitrate between Executive and the Company dated April 5, 2016 shall remain in
full force and effect and continue to apply during the Transition Period.


10.       Controlling Law.  This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of California.  The Company
and Executive agree that the language in this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for, or
against, either of the Parties.


11.        Severability.  Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency, arbitrator, or
court of competent jurisdiction, the validity of the remaining parts, terms or
provisions of this Agreement shall not be affected and such provisions shall
remain in full force and effect.


12.         Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the Executive and the Company with respect to the
subject matter hereof, and fully supersedes all prior and contemporaneous
negotiations, understandings, representations, writings, discussions and/or
agreements, whether oral or written, pertaining to or concerning the subject
matter of this Agreement.  No oral statements or other prior written materials,
not specifically incorporated into this Agreement shall be of any force or
effect, and no changes in or additions to this Agreement shall be recognized,
unless incorporated into this Agreement by written amendment, such amendment to
become effective on the date stipulated in it.  Any amendment to this Agreement
must be signed by Executive and the Company.  Notwithstanding the above, this
Agreement will have no impact on your 2018 compensation amounts (including 2018
bonuses and equity grants) to be determined in accordance with Company policy in
the discretion of the Compensation Committee of the Board and you shall continue
to remain eligible to receive such amounts.


5

--------------------------------------------------------------------------------

13.        Disclaimer of Reliance.  Except for the specific representations
expressly made by the Company in this Agreement, Executive specifically
disclaims that Executive is relying upon or relied upon on any communications,
promises, statements, inducements, or representation(s) that may have been made,
oral or written, regarding the subject matter of this Agreement.  The Parties
represent that they are relying solely and only on their own judgment in
entering into this Agreement.


14.       No Waiver. This Agreement may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Executive and the Company.  Failure to exercise and/or delay in exercising any
right, power or privilege in this Agreement shall not operate as a waiver.  No
waiver of any breach of any provision shall be deemed to be a waiver or any
preceding or succeeding breach of the same or any other provision, nor shall any
waiver be implied from any course of dealing between Executive and the Company.


15.        Counterparts.  This Agreement may be executed by the Parties in
multiple counterparts, whether or not all signatories appear on these
counterparts (including via electronic signatures, and exchange of PDF documents
via email), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.


16.        Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient, if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications to a party
shall be sent to the party’s address or email address set forth on the signature
page hereto or at such other address(es) or email address(es) as such party may
designate by ten (10) days advance written notice to the other party hereto.


17.       Public Statement.  In connection with the execution of this Agreement
the Company will release the statement attached hereto as Exhibit B regarding
Executive’s retirement from the Company.


[CONTINUED ON SIGNATURE PAGE]


6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.


/s/ Michael J. Schall
 

December 19, 2018
 
Michael Schall
 
Date
 
President and
   
Chief Executive Officer,
   
Essex Property Trust, Inc.
   

       
/s/ John D. Eudy
 
December 19, 2018
 
John D. Eudy
 
Date
 
Co-Chief Investment Officer and
   
Executive Vice President, Development
   



7

--------------------------------------------------------------------------------

Exhibit A


Form of Release


Essex Property Trust, Inc.
Separation Agreement and General Release
(FORM)


This Separation Agreement and General Release (the “Agreement”) is made and
entered into as of the ________________ by and between Essex Property Trust,
Inc. (the “Company”) and John D. Eudy (the “Executive”).


WHEREAS, Executive entered into an agreement with the Company effective December
17, 2018 in order to continue his employment and provide certain transition
services to the Company (the “Transition Services Agreement”);


WHEREAS, the Company and Executive have agreed that the term of the Transition
Services Agreement will end as of December 31, 2020 (the “Separation Date”);


WHEREAS, the pursuant to the Transition Services Agreement, Executive has agreed
to execute this Agreement on or before the Separation Date, containing a general
release of claims;


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Executive and the
Company agree as follows:


1.           Separation Date.  The Transition Services Agreement will expire as
of the Separation Date. As of the Separation Date, Executive will no longer be
employed by the Company in any capacity.


2.         Accrued Salary and Vacation.  As of the Separation Date, the Company
has paid Executive all compensation due and owing, including accrued vacation,
subject to standard payroll deductions and withholdings, through the Separation
Date.


3.           No Other Compensation or Benefits.  Executive acknowledges that,
except as expressly provided in this Agreement, Executive has not earned and is
not owed, and will not receive from the Company any additional compensation
(including base salary, bonus, incentive compensation, variable
compensation/commission, or profit sharing), severance, or benefits prior to, on
or after the Separation Date, with the exception of any vested benefits
Executive may have under the express terms of a written ERISA-qualified benefit
plan (e.g., the 401k Plan), or any Company sponsored deferred compensation and
any expenses still owed.


4.         Consideration.   In consideration for the execution of this
Agreement, including the release of all claims set forth herein, if: (a)
Executive signs, dates and returns this Agreement to the Company on or within 21
days of the date of this letter and does not revoke the Agreement as permitted
in Section 7 below, and (b) Executive complies with the terms of this Agreement
and his other continuing obligations owed to the Company (including but not
limited to those obligations with respect to confidentiality and proprietary
information) in all material respects and subject to the representations and
warranties made by Executive in this Agreement being accurate in all material
respects, the Company shall pay Executive $10,000 in a lump sum payable on the
date this Agreement becomes effective.


A-1

--------------------------------------------------------------------------------

5.         General Release.  In exchange for the consideration provided under
this Agreement to which Executive would not otherwise be entitled, Executive
hereby generally and completely releases the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
investors and assigns (collectively, the “Released Parties”) of and from any and
all from any and all actions or causes of action, suits, claims, complaints,
contracts, liabilities, agreements, promises, torts, debts, damages,
controversies, judgments, rights and demands, whether existing or contingent,
known or unknown, suspected or unsuspected, which arise out of Executive’s
employment with, change in employment status with, and/or separation of
employment from, the Company (collectively, the “Released Claims”). This release
is intended to be all encompassing and to act as a full and total release of any
claims, whether specifically enumerated herein or not, that Executive may have
or had against the Released Parties arising from conduct occurring up to and
through the date of this Agreement, including, but not limited to, any claims
arising from any federal, state or local law, regulation or constitution dealing
with either employment, employment benefits or employment discrimination such as
those laws or regulations concerning discrimination on the basis of race, color,
creed, religion, age, sex, sex harassment, sexual orientation, national origin,
ancestry, genetic carrier status, gender or gender identity status, handicap or
disability, veteran status, any military service or application for military
service, or any other category protected under federal or state law; any
contract, whether oral or written, express or implied, including without
limitation, any letter offering employment and any stock option agreement(s);
any tort; any claim for equity or other benefits; or any other statutory and/or
common law claim. Executive also releases the Released Parties from claims under
the Civil Rights Act of 1964 (as amended), the Civil Rights Act of 1991, the
Fair Labor Standards Act, the Americans with Disabilities Act of 1990 (as
amended), the Age Discrimination in Employment Act of 1967 including the
amendments provided by the Older Workers Benefits Protection Act (the “ADEA”),
the Family Medical Leave Act, the California Labor Code, the California
Government Code, the California Business & Professions Code, and the California
Fair Employment & Housing Act; and any claim or claims Executive might have for
back wages, salary, vacation pay, draws, incentive pay, bonuses, commissions or
any and all other form of compensation under applicable law.  Executive not only
releases and discharges the Released Parties from any and all claims as stated
above that Executive could make on his own behalf or on behalf of others, but
also those claims that might be made by any other person or organization on
Executive’s behalf, and specifically waives any right to recover any damage
awards as a member of any class in a case in which any claim(s) against the
Released Parties are made involving any matters.  Notwithstanding the foregoing,
nothing in this Agreement shall affect any claims which could be made under any
welfare benefit plan, pension plan, or other retirement plan, any worker’s
compensation insurance plan or law, or any other claim that cannot be released
by virtue of law.


6.         Waiver of Unknown Claims. EXECUTIVE UNDERSTANDs THAT THIS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the release set
forth in this Agreement, which includes claims which may be unknown to Executive
at present, Executive acknowledges that he has read and understands Section 1542
of the California Civil Code, which reads as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


A-2

--------------------------------------------------------------------------------

Executive hereby expressly waives and relinquishes all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the release of claims herein, including but not
limited to the release of unknown and unsuspected claims.


7.          ADEA Waiver.  Executive hereby knowingly and voluntarily waives and
releases any rights Executive may have under the Age Discrimination in
Employment Act, or ADEA (the “ADEA Waiver”), and that the consideration given
for this ADEA Waiver is in addition to anything of value to which Executive is
already entitled. Executive further acknowledges that Executive has been
advised, as required by the ADEA, that: (a) this ADEA Waiver does not apply to
any rights or claims that may arise after the date that this Agreement is
signed; (b) Executive has been advised of his right to consult with an attorney
prior to signing this Agreement; (c) Executive has twenty-one (21) days to
consider this Agreement (although Executive may choose to waive that period and
voluntarily sign this Agreement earlier), and Executive acknowledges that any
modification, material or otherwise, made to this Agreement does not restart or
extend in any manner the 21-day consideration period; (d) Executive has seven
(7) days following the date he signs this Agreement to revoke the ADEA Waiver
(by providing written notice of revocation to the Company’s Legal Department,
Attention: Daniel Rosenberg and such notice must be received in writing by Mr.
Rosenberg by 5:00 p.m. on the seventh day following the date on which Executive
signed this Agreement); and (e) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after the date that this Agreement is signed by Executive, provided that
Executive does not revoke it.


8.         Acknowledgement. Executive hereby represents that Executive has been
paid all compensation owed for all time worked, that Executive has received all
the leave and leave benefits and protections for which Executive is eligible
pursuant to applicable laws or the Company’s policies, and that Executive has
not suffered any on-the-job injury or illness for which Executive has not
already filed a workers’ compensation claim.


9.          Reasonable Consideration Period/Voluntary Agreement.  Executive
acknowledges by his signature below that Executive has had at least 21 days
within which to consider this Agreement and its consequences, and that Executive
has carefully done so, and that Executive has taken sufficient time to consider
it. Executive further expressly declares and represents that he have read and
understood the meaning of the terms and conditions contained in this Agreement,
approves and accepts the terms and conditions contained herein, and that this
Agreement is executed freely and voluntarily without coercion.


10.        Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient, if not, then on the next
business day, (iii) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (iv) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt.  All communications to a party shall be
sent to the party’s address or email address set forth on the signature page
hereto or at such other address(es) or email address(es) as such party may
designate by 10 days advance written notice to the other party hereto.


11.         Miscellaneous. This Agreement, constitutes the complete, final and
entire agreement between Executive and the Company with regard to the subject
matter hereof. This Agreement may not be modified or amended except in a writing
signed by both Executive and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both the Executive and the Company, and inure to the benefit of both
Executive and the Company, their heirs, successors and assigns. This Agreement
shall be construed and enforced in accordance with the laws of the State of
California without regard to conflicts of law principles. Any ambiguity in this
Agreement shall not be construed against either party as the drafter.
Furthermore, each party represents that it has had the opportunity to consult
with an attorney, and has carefully read and understands the scope and effect of
the provisions of this Agreement.


A-3

--------------------------------------------------------------------------------

12.       Counterparts/By Facsimile or Electronic Copy. This Agreement may be
executed in counterparts by facsimile copy or electronic copy, each of which
shall be deemed an original, and all of which together shall constitute but one
and the same instrument.


13.      Severability.  If any provision or provisions of this Agreement shall
be held invalid, illegal or unenforceable, the validity, legality and/or
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. If any terms or sections of this Agreement are determined to
be unenforceable, they shall be modified so that the unenforceable term or
section is enforceable to the greatest extent possible.


A-4

--------------------------------------------------------------------------------

Evidenced by his signature below, Executive finds this Agreement acceptable and
agrees to return the fully executed Agreement to the Company within 21 days. The
Company’s offer contained herein will automatically expire if it does not
receive the fully signed Agreement within this timeframe.



           
Date
 




 
and






,
Essex Property Trust, Inc.
 



I HAVE READ AND UNDERSTAND THE FOREGOING, I AM SIGNING THIS DOCUMENT VOLUNTARILY
AND KNOWINGLY, AND AGREE TO THE ABOVE TERMS.  I UNDERSTAND THIS AGREEMENT
CONTAINS A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.



       
John D.Eudy
 
Date
 



A-5

--------------------------------------------------------------------------------

Exhibit B


Public Statement


Essex Property Trust Announces the Planned Retirement of John Eudy, Co-Chief
Investment Officer and Adam Berry as Successor


San Mateo, California — December 19, 2018 — Essex Property Trust, Inc.
(NYSE:ESS) announced today the expected retirement, pursuant to its succession
plan, of John D. Eudy, 64, the Company’s Executive Vice President and Co-Chief
Investment Officer on or around April 2019, and is expected to continue on a
part-time basis thereafter.  John has led Essex’s development activities for
over 33 years, during which John and his team created over 15,000 apartment
homes.  “John is without question among the most accomplished and successful
investment executives in the real estate industry, driving the Company’s
portfolio from $250 million in 1994 to $22 billion today.  John was a founding
partner and key member of Essex’s executive team when the Company completed its
IPO in 1994.  Since then, John has been instrumental in the success of the
Company and exemplifies its culture of achievement, which includes training and
mentoring other focused and capable investment executives,” commented Michael J.
Schall, President and CEO. “On behalf of the Board of Directors and entire Essex
team, we thank John for his exceptional service.”


The Company is also pleased to announce that its Board has appointed Adam W.
Berry, 45, currently Essex’s Senior Vice President of Investments, to succeed
John Eudy as Essex’s Co-Chief Investment Officer.  Adam joined Essex in 2003 in
its acquisitions department, following his employment as an attorney with
Wilson, Sonsini, Goodrich and Rosati.  More recently, Mr. Berry has led the
Company’s redevelopment and property dispositions programs before working
closely with John Eudy on development opportunities.  “The senior leadership has
continued to increase Adam’s responsibilities in preparation for his expanded
role and I am very confident that Adam will carry on John’s successful legacy,”
commented Mr. Schall.


About Essex Property Trust, Inc.
Essex Property Trust, Inc., an S&P 500 company, is a fully integrated real
estate investment trust (REIT) that acquires, develops, redevelops, and manages
multifamily residential properties in selected West Coast markets. The Company
currently has ownership interests in 247 apartment communities comprising more
than 60,000 apartment homes with an additional 6 properties in various stages of
active development. Additional information about Essex can be found on the
Company’s website at www.essex.com.


Contact Information
Barb Pak
Group Vice President of Finance & Investor Relations
(650) 655-7800
bpak@essex.com


B-1

--------------------------------------------------------------------------------